461 So.2d 1038 (1985)
HOME INSURANCE COMPANY OF ILLINOIS, an Illinois Corporation, Petitioner,
v.
SENTRY INSURANCE A MUTUAL COMPANY, a Wisconsin Mutual Insurance Company, and Travel Tours International, Inc., a Florida Corporation, Respondents.
No. 84-2091.
District Court of Appeal of Florida, Fourth District.
January 16, 1985.
Finley, Kumble, Wagner, Heine, Underberg, Manley & Casey, Miami, and Hoffmann & Burris, P.A., Ft. Lauderdale, for petitioner.
Jose I. Astigarraga of Steel, Hector & Davis, Miami, for respondent-Sentry Insurance and Michael Schiffrin of Schultz & Hollander, Miami, for respondent-Travel Tours.
PER CURIAM.
Home Insurance Company of Illinois, via petition for writ of common law certiorari, seeks the review of an order denying its motion to dismiss, saying that it represents a departure from the essential requirements of law. We accept jurisdiction upon authority of Van Bibber v. Hartford Acc. & Indem. Ins. Co., 439 So.2d 880 (Fla. 1983); Stel-Den of America, Inc. v. Roof Structures, Inc., 438 So.2d 882 (Fla. 4th DCA 1983); and Beta Eta House Corp. v. Gregory, 230 So.2d 495 (Fla. 1st DCA 1970).
It was error to allow the joinder of a liability insurer in an action prior to the entry of judgment against the person who is insured under the terms of the liability policy.
We quash the order in question upon authority of Van Bibber and Section 627.7262, Florida Statutes (1982).
Certiorari granted.
HERSEY, GLICKSTEIN and WALDEN, JJ., concur.